385 S.C. 229 (2009)
683 S.E.2d 799
In the Matter of John W. HARTE, Jr., Respondent.
Supreme Court of South Carolina.
September 22, 2009.

ORDER
By an information filed on September 16, 2009, respondent was charged with conspiracy to commit mail fraud and money *230 laundering in violation of 18 U.S.C. § 371, 18 U.S.C. § 981(a)(1)(C), 18 U.S.C. § 982(a)(1), and 28 U.S.C. § 2461(c). As a result, the Office of Disciplinary Counsel (ODC) has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR. ODC states that respondent does not oppose issuance of the interim suspension.
IT IS ORDERED that respondent's license to practice law in this state is suspended until further order of the Court.